        Case 1:19-cr-00690-KPF Document 80 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             19 Cr. 690 (KPF)

LUIS MESON,                                             ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant’s motion for temporary bail. (Dkt.

#79). The parties are hereby ORDERED to appear for a remote conference to

discuss the issues raised in Defendant’s pending motion on December 2, 2020,

at 9:00 a.m. The date and time will be confirmed the week before the

conference, and instructions for accessing the conference will be provided

separately.

      SO ORDERED.

Dated: November 16, 2020
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge
